JONES, Justice:
Appellee, McLaughlin, sued the appellant Company in the Circuit Court of Wayne County alleging damages to the surface of approximately fifteen acres of land on which the Company drilled a dry hole pursuant to a lease held by it. Judgment was entered for $1,000 in favor of McLaughlin.
The evidence is sufficient to carry the issue of liability to the jury. We do not deem it necessary to set out such evidence.
The judgment for $1,000, however, in our opinion, is not justified by the evidence and is so excessive as to evidence bias and prejudice on the part of the jury. If the appellee, within fifteen days from the date *680the judgment herein becomes final, will enter a remittitur reducing the judgment to $500, the case will be affirmed; otherwise, it will be reversed and remanded for a new trial on the question of damages.
Affirmed on condition of $500 remittitur ; otherwise reversed and remanded for a new trial on damages alone.
GILLESPIE, P. J., and RODGERS, BRADY and SMITH, JJ., concur.